


Exhibit 10.58


FUELCELL ENERGY, INC.
2006 EQUITY INCENTIVE PLAN




Section 1. Purpose


The purpose of the FuelCell Energy, Inc. 2006 Equity Incentive Plan (the “Plan”)
is to attract and retain key employees, directors, advisors and consultants, to
provide an incentive for them to assist FuelCell Energy, Inc. (the
“Corporation”) to achieve long‑range performance goals, and to enable them to
participate in the long‑term growth of the Corporation.


Section 2. Definitions


(a)
“Affiliate” means any business entity in which the Corporation owns directly or
indirectly 50% or more of the total combined voting power or has a significant
financial interest as determined by the Committee.



(b)
“Annual Meeting” means the annual meeting of shareholders or special meeting in
lieu of annual meeting of shareholders at which one or more directors are
elected.



(c)
“Award” means any Option, Stock Appreciation Right or Restricted Stock awarded
under the Plan.



(d)    “Board” means the Board of Directors of the Corporation.


(e)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


(f)
“Committee” means the Compensation Committee of the Board, or such other
committee of not less than two members of the Board appointed by the Board to
administer the Plan, provided that the members of such Committee must be
Non‑Employee Directors as defined in Rule 16b‑3(b) promulgated under the
Securities Exchange Act of 1934, as amended.



(g)
“Common Stock” or “Stock” means the Common Stock, par value $.0001 per share, of
the Corporation.



(h)    “Corporation” means FuelCell Energy, Inc.


(i)
“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Board, to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.



(j)    “Director” means any non-employee member of the Board.




(k)
“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Board in good faith
or in the manner established by the Board from time to time.







--------------------------------------------------------------------------------




(l)
“Incentive Stock Option” means an option to purchase shares of Common Stock,
awarded to a Participant under Section 6, which is intended to meet the
requirements of Section 422 of the Code or any successor provision.



(m)
“Nonqualified Stock Option” means an option to purchase shares of Common Stock,
awarded to a Participant under Section 6, which is not intended to be an
Incentive Stock Option.



(n)    “Option” means an Incentive Stock Option or a Nonqualified Stock Option.


(o)    “Participant” means a person selected by the Board to receive an Award
under the Plan.


(p)
“Restricted Period” means the period of time selected by the Board during which
an award of Restricted Stock may be forfeited to the Corporation.



(q)
“Restricted Stock” means shares of Common Stock subject to forfeiture, awarded
to a Participant under Section 8.



(r)
“Stock Appreciation Right” or “SAR” means a right to receive any excess in value
of shares of Common Stock over the reference price, awarded to a Participant
under Section 7.



Section 3. Administration


The Board shall have the responsibility to administer the Plan. The Board has
designated the Committee to administer the Plan. The Board, including any duly
authorized committee of the Board, shall have authority to adopt, alter and
repeal such administrative rules, guidelines and practices governing the
operation of the Plan as it shall from time to time consider advisable, and to
interpret the provisions of the Plan. The Board’s decisions shall be final and
binding. To the extent permitted by applicable law and permitted to meet the
requirements of Rule 16b-3 promulgated under the Securities Exchange Act of
1934, as amended, the Board may delegate to the Committee the power to make
Awards to Participants and all determinations under the Plan with respect
thereto.


Section 4. Eligibility


All employees and, in the case of Awards other than Incentive Stock Options,
directors, advisors and consultants of the Corporation or any Affiliate capable
of contributing significantly to the successful performance of the Corporation,
other than a person who has irrevocably elected not to be eligible, are eligible
to be Participants in the Plan.


Section 5. Stock Available for Awards


(a)
Subject to adjustment under subsection (b), Awards may be made under the Plan of
up to a maximum of 208,333* shares of Common Stock. If any Award in respect of
shares of Common Stock expires or is terminated unexercised or is forfeited for
any reason or settled in a manner that results in fewer shares outstanding than
were initially awarded, including without limitation the surrender of shares in
payment for the Award or any tax obligation thereon, the shares subject to such
Award or so surrendered, as the case may be, to the extent of such expiration,
termination, forfeiture or decrease, shall again be available for award under
the Plan, subject, however, in the case of Incentive Stock Options, to any
limitation required under the Code. Common Stock issued through the assumption
or substitution of outstanding grants from an acquired corporation shall not
reduce the shares available



* Number adjusted on December 3, 2015 as a result of a 1-for-12 reverse stock
split.




--------------------------------------------------------------------------------






for Awards under the Plan. Shares issued under the Plan may consist in whole or
in part of authorized but unissued shares or treasury shares.


(b)
In the event that the Board determines that any stock dividend, extraordinary
cash dividend, creation of a class of equity securities, recapitalization,
reorganization, merger, consolidation, split‑up, spin‑off, combination, exchange
of shares, warrants or rights offering to purchase Common Stock at a price
substantially below fair market value, or other similar transaction affects the
Common Stock such that an adjustment is required in order to preserve the
benefits or potential benefits intended to be made available under the Plan,
then the Board, subject, in the case of Incentive Stock Options, to any
limitation required under the Code, shall equitably adjust any or all of (i) the
number and kind of shares in respect of which Awards may be made under the Plan,
(ii) the number and kind of shares subject to outstanding Awards, and (iii) the
award, exercise or conversion price with respect to any of the foregoing, and if
considered appropriate, the Board may make provision for a cash payment with
respect to an outstanding Award, provided that the number of shares subject to
any Award shall always be a whole number.



Section 6. Stock Options


(a)
Subject to the provisions of the Plan, the Board may award Incentive Stock
Options and Nonqualified Stock Options and determine the number of shares to be
covered by each Option, the option price therefore and the conditions and
limitations applicable to the exercise of the Option. The terms and conditions
of Incentive Stock Options shall be subject to and comply with Section 422 of
the Code, or any successor provision, and any regulations thereunder.



(b)
The Board shall establish the option price at the time each Option is awarded,
which price shall not be less than 100% of the Fair Market Value of the Common
Stock on the date of award with respect to Incentive Stock Options.



(c)
Each Option shall be exercisable at such times and subject to such terms and
conditions as the Board may specify in the applicable Award or thereafter. The
Board may impose such conditions with respect to the exercise of Options,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable.



(d)
No shares shall be delivered pursuant to any exercise of an Option until payment
in full of the option price therefore is received by the Corporation. Such
payment may be made in whole or in part in cash or, to the extent permitted by
the Board at or after the award of the Option, by delivery of shares of Common
Stock owned by the option holder, including Restricted Stock, valued at their
Fair Market Value on the date of delivery, by the reduction of the shares of
Common Stock that the optionholder would be entitled to receive upon exercise of
the Option, such shares to be valued at their Fair Market Value on the date of
exercise, less their option price (a so‑called “cashless exercise”), or such
other lawful consideration as the Board may determine.



(e)
The Board may provide for the automatic award of an Option upon the delivery of
shares to the Corporation in payment of an Option for up to the number of shares
so delivered.



(f)
In the case of Incentive Stock Options the following additional conditions shall
apply to the extent required under Section 422 of the Code for the options to
qualify as Incentive Stock Options:







--------------------------------------------------------------------------------




(i)
Such options shall be granted only to employees of the Corporation, and shall
not be granted to any person who owns stock that possesses more than ten percent
of the total combined voting power of all classes of stock of the Corporation or
of its parent or subsidiary corporation (as those terms are defined in Section
422(b) of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder), unless, at the time of such grant, the exercise price
of such option is at least 110% of the fair market value of the stock that is
subject to such option and the option shall not be exercisable more than five
years after the date of grant;



(i)
Such options shall, by their terms, be transferable by the optionholder only by
the laws of descent and distribution, and shall be exercisable only by such
optionholder during his lifetime.



(ii)
Such options shall not be granted more than ten years from the effective date of
this Plan or any subsequent amendment to the Plan approved by the stockholders
of the Corporation which extends this Incentive Stock Option expiration date,
and shall not be exercisable more than ten years from the date of grant.



(iv)
Notwithstanding other provisions hereof, the aggregate Fair Market Value
(determined at the time the Incentive Stock Option is granted) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by the employee during any calendar year (under all such plans of the
employee's employer corporation and its parent and subsidiary corporations)
shall not exceed $100,000.



Section 7. Stock Appreciation Rights


Subject to the provisions of the Plan, the Board may award SARs in tandem with
an Option (at or after the award of the Option), or alone and unrelated to an
Option. The Board shall establish the option price at the time each SAR is
awarded, which price shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of award with respect to SARs. SARs granted in tandem
with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
SARs are exercised.


Section 8. Restricted Stock


(a)
Subject to the provisions of the Plan, the Board may award shares of Restricted
Stock and determine the duration of the Restricted Period during which, and the
conditions under which, the shares may be forfeited to the Corporation and the
other terms and conditions of such Awards. Shares of Restricted Stock may be
issued for no cash consideration or such minimum consideration as may be
required by applicable law.



(b)
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as permitted by the Board, during the Restricted
Period. Shares of Restricted Stock shall be evidenced in such manner as the
Board may determine. Any certificates issued in respect of shares of Restricted
Stock shall be registered in the name of the Participant and unless otherwise
determined by the Board, deposited by the Participant, together with a stock
power endorsed in blank, with the Corporation. At the expiration of the
Restricted Period, the Corporation shall deliver such certificates to the
Participant or, if the Participant has died, to the Participant’s Designated
Beneficiary.









--------------------------------------------------------------------------------




Section 9. Director’s Grants


(a)
Each year the Corporation may grant Awards to Directors as compensation for
their service to the Board, in an amount to be determined by the Board. Each
Director shall determine the form of such Award, which may be in the form of
shares of Common Stock or Nonqualified Stock Options. Prior to the date of
grant, each Director shall elect the manner in which those Awards shall be
granted. Any such election shall be effective for the fiscal year and may not be
changed.



(b)
Prior to the beginning of the Corporation’s fiscal year, each Director may elect
to defer any grants under this Section 9 pursuant to the FuelCell Energy Inc.
Directors Deferred Compensation Plan.



Section 10. General Provisions Applicable to Awards


(a)
Documentation. Each Award under the Plan shall be evidenced by a written
document delivered to the Participant specifying the terms and conditions
thereof and containing such other terms and conditions not inconsistent with the
provisions of the Plan as the Board considers necessary or advisable to achieve
the purposes of the Plan or comply with applicable tax and regulatory laws and
accounting principles.



(b)
Board Discretion. Each type of Award may be made alone, in addition to or in
relation to any other type of Award. The terms of each type of Award need not be
identical, and the Board need not treat Participants uniformly. Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Board at the time of award or at any time
thereafter.



(c)
Settlement. The Board shall determine whether Awards are settled in whole or in
part in cash, Common Stock, other securities of the Corporation, Awards, other
property or such other methods as the Board may deem appropriate. If shares of
Common Stock are to be used in payment pursuant to an Award and such shares were
acquired upon the exercise of a stock option (whether or not granted under this
Plan), such shares must have been held by the Participant for at least six
months.



(d)
Dividends and Cash Awards. In the discretion of the Board, any Award under the
Plan may provide the Participant with (i) dividends or dividend equivalents
payable currently or deferred with or without interest, and (ii) cash payments
in lieu of or in addition to an Award.



(e)
Termination of Employment. The Board shall determine the effect on an Award of
the disability, death, retirement or other termination of employment of a
Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.



(f)
Change in Control. In order to preserve a Participant’s rights under an Award in
the event of a change in control of the Corporation, the Board in its discretion
may, at the time an Award is made or at any time thereafter, take one or more of
the following actions: (i) provide for the acceleration of any time period
relating to the exercise or realization of the Award, (ii) provide for the
purchase of the Award upon the Participant’s request for an amount of cash or
other property that could have been received upon the exercise or realization of
the Award had the Award been currently exercisable or payable, (iii) adjust the
terms of the Award in a manner determined by the Board to reflect the change in
control, (iv) cause the Award to be assumed, or new rights substituted
therefore, by another entity, or (v) make such other provision as the Board may
consider equitable and in the best interests of the Corporation. Notwithstanding
the foregoing, any change in Incentive Stock Options shall comply with the rules





--------------------------------------------------------------------------------




under Section 424 of the Code and no change may be made to any Award which would
make the Award subject to the provisions of Section 409A of the Code.


(g)
Withholding. The Corporation shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Corporation an amount
sufficient to satisfy federal, state and local taxes (including the
Participant’s FICA obligation) required to be withheld with respect to an Award
or any dividends or other distributions payable with respect thereto. In the
Board’s discretion, such tax obligations may be paid in whole or in part in
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value on the date of delivery. The
Corporation and its Affiliates may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind otherwise due to the
Participant.



(h)
Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including substituting therefore another Award of the same or a different
type, changing the date of exercise or realization and converting an Incentive
Stock Option to a Nonqualified Stock Option, provided that the Participant’s
consent to such action shall be required unless the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.



(i)
Except as otherwise provided by the Board, Awards under the Plan are not
transferable other than as designated by the Participant by will or by the laws
of descent and distribution.



(a)
Notwithstanding any provision contained in this Plan to the contrary, in no
event shall the Board take any action which violate any of the applicable
provisions of Section 409A of the Code.



(b)
Without the prior approval of the Corporation's shareholders, no Options issued
may be repriced, replaced or regranted through cancellation with options, cash
or stock, or by lowering the option exercised price of a previously granted
Award.



Section 11. Miscellaneous


(a)
No Right To Employment. No person shall have any claim or right to be granted an
Award, and the grant of an Award shall not be construed as giving a Participant
the right to continued employment. The Corporation expressly reserves the right
at any time to dismiss a Participant free from any liability or claim under the
Plan, except as expressly provided in the applicable Award.



(b)
No Rights As Shareholder. Subject to the provisions of the applicable Award, no
Participant or Designated Beneficiary shall have any rights as a shareholder
with respect to any shares of Common Stock to be distributed under the Plan
until he or she becomes the holder thereof. A Participant to whom Common Stock
is awarded shall be considered the holder of the Stock at the time of the Award
except as otherwise provided in the applicable Award.



(c)
Effective Date. Subject to the approval of the shareholders of the Corporation,
the Plan shall be effective on March 28, 2006. Prior to such approval, Awards
may be made under the Plan expressly subject to such approval.



(d)
Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, provided that no amendment shall be made without
shareholder approval if such approval is necessary to comply with any applicable
requirement of the laws of the jurisdiction of incorporation of the Corporation,
any applicable tax requirement, including Section 422 of the Code, any
applicable rules or regulation of the Securities and Exchange Commission,
including Rule 16(b)‑3 (or any





--------------------------------------------------------------------------------




successor rule thereunder), or the rules and regulations of NASDAQ or any other
exchange or stock market over which the Corporation’s securities are listed.


(e)
Governing Law. The provisions of the Plan shall be governed by and interpreted
in accordance with the laws of the jurisdiction of incorporation of the
Corporation.



(f)
Indemnity. Neither the Board nor the Committee, nor any members of either, nor
any employees of the Corporation or any parent, subsidiary, or other affiliate,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with their responsibilities with
respect to this Plan, and the Corporation hereby agrees to indemnify the members
of the Board, the members of the Committee, and the employees of the Corporation
and its parent or subsidiaries in respect of any claim, loss, damage, or expense
(including reasonable counsel fees) arising from any such act, omission,
interpretation, construction or determination to the full extent permitted by
law.













